February 01, 2008


Mr. William V. Dorsaneo III
SMU School of Law
3315 Daniels Storey Hall
Dallas, TX 75275


Mr. John Blaise Gsanger
The Edwards Law Firm
P.O. Box 480
Corpus Christi, TX 78403-0480

Mr. William R. Edwards
The Edwards Law Firm
P.O. Box 480
Corpus Christi, TX 78403-0480
Mr. J. Mitchell Clark
Law Offices of J. Mitchell Clark
P.O. Box 2701
802 N. Carancahua, Ste. 1650
Corpus Christi, TX 78403-2701

Mr. Vernon N. Reaser Jr.
Law Office of Vernon N.  Reaser, Jr.
202 Pecan Drive
Victoria, TX 77905-0686

RE:   Case Number:  03-1189
      Court of Appeals Number:  13-02-00415-CV
      Trial Court Number:  00-61082-3

Style:      DAIMLERCHRYSLER CORPORATION
      v.
      BILL INMAN, DAVID CASTRO, AND JOHN WILKINS, EACH INDIVIDUALLY AND ON
      BEHALF OF ALL OTHERS SIMILARLY SITUATED

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn   |
|   |Mr. Ernest M.       |
|   |Briones             |
|   |Ms. Deborah J. La   |
|   |Fetra               |
|   |Professor James J.  |
|   |White               |
|   |Mr. John H. Beisner |